DETAILED ACTION
Status of Claims
This Office Action is in response to the AFCP 2.0 request filed 03/07/2021. 
Claims 3, 12, 20, 22 & 23 remain canceled. 
Claims 1, 2, 4-11 & 13-20 are pending and have been examined. 
The AFCP 2.0 amendments were not entered as they would exceed the examination time constraints of the AFCP 2.0 program.
The examiner has reopened prosecution to a Final rejection to address a claim limitation that was inadvertently overlooked in the previous office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2020 was previously entered.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments are considered moot. Applicant argues newly amended subject matter which was not entered by the amendment.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US 9,697,508) in view of Sahadevan et al. (US 2015/0161610) and further in view of Ben Ayed (US 8,646,060).

Regarding claim 1, Ramalingam teaches A method for processing data, comprising:
receiving, by a second device through a network, a data processing request sent by a first device (Col. 8 Ln. 62 – Col. 9 Ln. 5), wherein the first device is connected to the network via a wireless access point (FIG. 1);
obtaining a distance value between the first device and a credit wireless access point, an identifier of the credit access point being prestored on the second device;  (Col. 7 Ln. 21-39 teaches the mobile device within a predetermined distance of the stored merchant location; Claim 8);
determining whether the distance value exceeds a preset distance threshold (Col. 7 Ln. 21-39 teaches the mobile device within a predetermined distance of the stored merchant location; Claim 8);
wherein before the authorization request is sent the identifier of the credit access point is obtained by the first device in response to an access point scanning operation of the first device (Col. 8 Ln. 49-57 teaches the merchant check-in module can automatically register or “check-in” the mobile device with a merchant when the mobile device is located at that merchant; Examiner interprets this automatic “check-in” to be a scanning operation)
Ramalingam does not teach, however, Sahadevan teaches
determining whether the [value] is greater than or equal to a  [threshold] (Paragraph [0020] teaches the higher the fraud score the higher the likeliness of fraud); 
when the distance value is less than or equal to the preset distance threshold, determining that a credit value of the first device is equal to an initial value (Paragraph [0020] teaches a fraud score based on the distance between device);
when the distance value is greater than the preset distance threshold, calculating, based on the distance value between the first device and the credit wireless access point, a [value] associated with the first device, the credit value being less than the initial value (Paragraph [0020] teaches a fraud score based on the distance between device);
accepting, by the second device, the data processing request upon determining that the [value is greater than or equal to the [threshold] (FIG. 6, items 430, 435 & 440; Paragraph [0064]), wherein the authorization verification information is automatically applied by the second device to handle the data processing request (Paragraph [0064] teaches fraud score range associated with an approval, denial and additional verification requirements; Examiner interprets generating one of these determinations clearly indicates the received information was processed by the receiving device in order to make the determination; FIG. 6, items 430, 435 & 440); and
requesting, by the second device, the first device to provide additional verification information before handling the data processing request upon determining that the credit value is less than the credit threshold, so as to ensure security of the data processing request according to at least one of a distance from the trusted location or a time since the first device has left the trusted location (Abstract; Paragraphs [0004]-[0006]);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ramalingam to include the fraud score based on distance to increase the security of the transaction and decrease the likeliness of approving fraudulent transactions. 
Ramalingam and Sahadevan does not teach, however, Ben Ayed teaches
the first device starts timing during the access point scanning operation;
if no information of access point is obtained within a preset period of time after the timing is started, the access point scanning operation is terminated by the first device (claims 6 and 18 teach pre-determined period, application locks); and
if the identifier of the credit access point is obtained within the preset period of time after the timing is started, the first device outputs information of the credit access point for display.
(Col. 1 Ln. 60 – Col. 2 Ln. 57 teaches scanning devices and obtaining identifiers to authenticate device communication whereby after a pre-determined period of time, if the first application terminal retrieves an authentication information update corresponding to the first authentication request, the first application terminal uses the authentication information update to perform an action such as unlock, uncloak, decrypt data, login to an application, authenticate to a remote server, authorize a transaction, transmit user information wirelessly to a separate terminal, login automatically to an application interface or call a script.)
receiving, by a second device, an authorization request which is sent by a first device and comprises authorization information for authorizing a candidate access point as a credit wireless access point, the authorization information comprising an identifier of the credit access point, an identifier of the first device, a bound account, and authorization verification information, wherein the credit wireless access point is a router trusted by a user of the first device (Col. 1 Ln. 60 – Col. 2 Ln. 57 teaches an authentication request including transaction information, policy information, identifiers, etc.) 
storing, by the second device, the authorization information in response to the authorization request (Col. 1 Ln. 60 – Col. 2 Ln. 57 teaches an authentication request including transaction information, policy information, identifiers, etc. and storing the authentication information);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ramalingam and Sahadevan to include the time based scanning and authentication operations of Ben Ayed to increase the security in the connection between devices and improve the speed and efficiency of the transaciton.

Regarding claim 2, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1. Ramalingam further teaches: 
Receiving, by the second device, an authorization request which is sent by the first device and comprises authorization information, wherein the authorization information comprises the identifier of the credit access point (Col. 5 Ln. 10-58), and determining whether the wireless access point is the credit access point comprising:
obtaining an identifier of the wireless access point (Col. 4 Ln. 43-58 teaches user data may include a user identifier, or similar code that can be used to uniquely identify both the user and the mobile device; Col. 11 Ln. 48-63; FIG. 7 – item 704); and
determining whether the identifier of the wireless access point is identical with the identifier of the credit access point (Col. 4 Ln. 43 – Col. 5 Ln. 22 teaches determining if there is a “match” between information, wherein the information may include a user identifier, or similar code that can be used to uniquely identify both the user and the mobile device).

Regarding claim 4, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1.  Ramalingam does not teach, however, Sahadevan further teaches
the credit value decreases as the distance value between the first device and the wireless access point increases, in a case that the distance value exceeds the preset distance threshold (Paragraph [0063]); or 
the credit value decreases as time passes in a case that the distance value exceeds the preset distance threshold (Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ramalingam to include the fraud score based on distance to increase the security of the transaction and decrease the likeliness of approving fraudulent transactions.

Regarding claim 5, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1, wherein calculating the credit value associated with the first device comprises:
obtaining, based on a distance difference (d-D) between the distance value and the preset distance threshold and a credit value decrement per unit of distance difference (CD), a credit value decrement corresponding to the distance difference (d-D);
obtaining, based on a time., t, for which the distance value exceeds the preset distance threshold and a credit value decrement per unit of time (CV), a credit value decrement corresponding to the time., t; and
obtaining the credit value associated with the first device by subtracting the credit value decrement corresponding to the distance difference (d-D) and the credit value decrement corresponding to the timei t, from a preset initial credit value.
(Paragraph [0055] teaches a fraud score based on distance – the greater the distance, the greater the fraud score (meaning the credit score increases the closer the distance or the credit score decreases the greater the distance)

Regarding claim 6, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1. Ramalingam does not teach, however, Sahadevan further teaches wherein the data is account data of a user of the first device, the account data comprises a number, the data processing request comprises a variation amount of the number, and a magnitude of the credit threshold is proportional to the variation amount of the number (Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ramalingam to include the fraud score based on distance to increase the security of the transaction and decrease the likeliness of approving fraudulent transactions.

Regarding claim 7, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1. Ramalingam does not teach, however, Sahadevan further teaches wherein, in a case that the credit value is less than the credit threshold, the method further comprises:
sending a request for obtaining to-be-verified information to the first device;
receiving the to-be-verified information sent by the first device;
performing verification on the to-be-verified information; and
processing, by the second device, the data in a case that the to-be-verified information passes the verification.
(Paragraphs [0064]-[0065] teaches one range of a fraud score being associated with additional verification requirements in which the fraud monitoring device transmits a request to the cardholder to perform a social media activity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ramalingam to include the fraud score based on distance to increase the security of the transaction and decrease the likeliness of approving fraudulent transactions.

Regarding claim 8, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1. Ramalingam further teaches wherein obtaining the distance value between the first device and the credit wireless access point comprises: 
sending a location obtaining instruction to each of the first device and the credit wireless access point (Col. 2 Ln. 28-40 teaches mobile devices capable of detecting their own location through the user of GPS technology; Col. 2 Ln. 41-62 teaches the mobile devices capable of providing their location and other information to a mobile transaction infrastructure that communicates with a gateway provider and payment processor, as well as a POS device);
receiving location information of the first device sent by the first device in response to the location obtaining instruction and location information of the credit wireless access point sent by the credit wireless access point in response to the location obtaining instruction (Col. 2 Ln. 28-40 teaches mobile devices capable of detecting their own location through the user of GPS technology; Col. 2 Ln. 41-62 teaches the mobile devices capable of providing their location and other information to a mobile transaction infrastructure that communicates with a gateway provider and payment processor, as well as a POS device); and
calculating the distance value between the first device and the credit wireless access point based on the location information of the first device and the location information of the credit wireless access point (Col. 7 Ln. 21-39 teaches the mobile device within a predetermined distance of the stored merchant location; Claim 8).

Regarding claim 9, Ramalingam, Sahadevan and Ben Ayed teaches The method according to claim 1. Ramalingam further teaches wherein obtaining the distance value between the first device and the credit wireless access point comprises:
sending a distance value obtaining instruction to the first device, to trigger the first device to obtain the distance value between the first device and the credit wireless access point in response to the distance value obtaining instruction (Col. 2 Ln. 28-40 teaches mobile devices capable of detecting their own location through the user of GPS technology; Col. 2 Ln. 41-62 teaches the mobile devices capable of providing their location and other information to a mobile transaction infrastructure that communicates with a gateway provider and payment processor, as well as a POS device; Col. 7 Ln. 21-39 teaches the mobile device within a predetermined distance of the stored merchant location; Claim 8); and
receiving the distance value between the first device and the credit wireless access point sent by the first device (Col. 2 Ln. 28-40 teaches mobile devices capable of detecting their own location through the user of GPS technology; Col. 2 Ln. 41-62 teaches the mobile devices capable of providing their location and other information to a mobile transaction infrastructure that communicates with a gateway provider and payment processor, as well as a POS device; Col. 7 Ln. 21-39 teaches the mobile device within a predetermined distance of the stored merchant location; Claim 8).

Regarding claims 10, 11 & 13-18, all limitations as recited have been analyzed and rejected with respect to claims 1-9. Claims 10, 11 & 13-18 pertain to an apparatus having associated instructions corresponding to the method of claims 1-9. Claims 10, 11 & 13-18 do not teach or define any new limitations beyond claims 1-9, therefore they are rejected under the same rationale.

Regarding claims 19, all limitations as recited have been analyzed and rejected with respect to claim 1. Claim 19 pertains to a non-transitory computer readable storage medium having associated instructions corresponding to the method of claim 1. Claim 19 does not teach or define any new limitations beyond claim 1, therefore they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 11:30am - 3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 16, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619